REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is
US 2002/0165898 issued to Duffy et al., teaches identifying a covered user assigned to task and when the covered user is unavailable to finish the task, creating a link for a surrogate user to the unfinished task and providing the surrogate user access to the unfinished task.
However these prior art does not teach nor would it be obvious to one ordinary skill in the art to combine to teach determine whether a person in charge of the remaining work in a cooperative work logs into the information processing apparatus, and determine whether a user terminal of the person is not used or not connected to a communication line by using a communication line interface;
 in response to the person in charge of the remaining work not logging into the information processing apparatus or the user terminal of the person in charge of the remaining work being not used or not connected to the communication line, acquire the editing time of the person in charge of the remaining work from an editing history recording an editing time, an editing person, and an edited portion of the editing person performing editing work on portions of a document, acquire chatting time of chatting persons who chatted with the person in charge of the remaining work from a usage history of a message function recording chatting persons who has used the message function and a chatting time of the chatting persons, and compare the editing time of the person in charge of the remaining work with the chatting time of the chatting persons who chatted with the person in charge of the remaining work;  
extract the chatting person who participates in the cooperative work, has edited a 5Customer No.: 31561 Docket No.: 80306-US-348Application No.: 16/208,578portion corresponding to remaining work along with the person in charge of the remaining work, and has used the message function with the person while the person was performing editing, as a worker; and 
send a message or an electronic email to the worker being extracted by using the communication line interface to request the worker to be in charge of the remaining work.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

US 2005/0010463 issued to Du et al, teaches assigning task to a user and providing notification to the user and receiving report of task completion from the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459